


Exhibit 10.2




 


 
DATED     January 7, 2010
 

 




 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY



 
______________________________________________________________




DEED POLL OF ASSUMPTION
relating to
TBS International Amended and Restated 2005 Equity Incentive Plan


______________________________________________________________













--------------------------------------------------------------------------------


DEED POLL OF ASSUMPTION
 
OF
 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY
 


 
This Deed Poll relating to the TBS International Amended and Restated 2005
Equity Incentive Plan (the “Plan”) is made on   January 7, 2010 by TBS
INTERNATIONAL PUBLIC LIMITED COMPANY, a company established in Ireland with
registered number 476578 having its registered office at Arthur Cox Building,
Earlsfort Terrace, Dublin 2 (“TBS Ireland”).


WHEREAS on December 11, 2009, TBS International Limited, a company incorporated
in Bermuda, received approval from the Supreme Court of Bermuda for a scheme of
arrangement pursuant to section 99 of the Companies Act of 1981 under Bermuda
law (the “Scheme of Arrangement”) that effected a transaction that resulted in
the Class A common shareholders and Class B common shareholders of TBS
International Limited becoming Class A ordinary shareholders and Class B
ordinary shareholders, respectively, of TBS Ireland and TBS International
Limited becoming a wholly-owned subsidiary of TBS Ireland (the “Transaction”),
such Transaction becoming effective on January 7, 2010 upon the filing of the
court order sanctioning the Scheme of Arrangement with the Bermuda Registrar of
Companies;
 
WHEREAS in connection with and contingent upon the consummation of the
Transaction, TBS Ireland proposed to assume the Plan and any outstanding awards
issued thereunder (the “Assumption”);
 
WHEREAS in connection with and contingent upon the consummation of the
Transaction and the Assumption, TBS Ireland adopted the Plan amended as
necessary or appropriate to give effect to the Transaction and the Assumption,
such amendments principally providing (1) for the appropriate substitution of
TBS Ireland for TBS International Limited in such plan; and (2) that ordinary
shares of TBS Ireland will be issued, held available or used, as appropriate, to
measure benefits under such Plan, in lieu of the common shares of TBS
International Limited; and
 
WHEREAS as a result of the Transaction becoming effective, TBS Ireland desires
to assume sponsorship of the Plan, the terms of which are contained in Schedule
1.
 
NOW THIS DEED POLL WITNESSES AS FOLLOWS:
 
TBS Ireland hereby declares, undertakes and agrees for the benefit of each
participant in the Plan that, with effect from  January 7, 2010, it shall:
 
1.  
undertake and discharge all of the rights and obligations of TBS International
Limited under the Plan;

 
2.  
exercise all of the powers of TBS International Limited as provided for in the
Plan;

 
3.  
be bound by the terms of the Plan so that TBS Ireland will be bound by the
requirements, without limitation, as in effect immediately prior to the
effective date of this Deed Poll, save for such changes as are necessary to
effectuate and reflect the assumption by TBS Ireland of the Plan and the rights
and obligations of TBS International Limited. thereunder; and

 
4.  
TBS Ireland hereby assumes and adopts, for the time being, the form of Agreement
adopted by TBS International Limited for the issuance of Awards on and
after  January 7, 2010, with such amendments and modifications thereto as may be
necessary or appropriate to effectuate and reflect the assumption by TBS Ireland
of the Plan and the form of Agreement and the rights and obligations of TBS
International Limited thereunder.

 


 
This Deed Poll may be executed in any number of counterparts each of which when
executed and delivered shall be an original, but all the counterparts together
shall constitute one and the same instrument.
 
 
This Deed Poll shall be governed and construed in accordance with the laws of
Ireland.

 
IN WITNESS WHEREOF this Deed Poll has been executed by TBS Ireland on the date
first above written.
 
GIVEN under the common seal of
TBS INTERNATIONAL PUBLIC LIMITED COMPANY



/s/ Joseph E. Royce
Director: Joseph E. Royce


/s/ Gregg L. McNelis
Director: Gregg L. McNelis


